Order filed July 12, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00362-CV
                                   ____________

  JOHN EMMANUEL D/B/A FIRST AMERICO AUTO SALE & REPAIR,
                           Appellant

                                        V.

                          ABIGAIL IZOUKUMOR, Appellee


                     On Appeal from the 98th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-17-006205

                                   ORDER

      Appellant’s brief was due June 14, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before July 17, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM